Affirmed in Part, Reversed and Rendered in Part, Remanded, and
Memorandum Opinion filed July 7, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00158-CV

                     ELIZABETH WILLIAMS, Appellant

                                        V.

                        WILLIAM P. RAMEY, Appellee

                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-51549

                  MEMORANDUM OPINION

      A paralegal at a law firm sued the law firm and its managing partner for sexual
assault, intentional infliction of emotional distress, invasion of privacy, and
negligence. The managing partner counterclaimed for civil and criminal malicious
prosecution, defamation, and business disparagement. The paralegal filed a motion
to dismiss the partner’s counterclaims pursuant to the Texas Citizen’s Participation
Act. The trial court granted the paralegal’s TCPA motion in part and dismissed the
partner’s malicious prosecution claims without prejudice but denied the dismissal
motion as to the partner’s defamation and business disparagement claims. The
paralegal filed this accelerated, interlocutory appeal, contending that the trial court
erred by (1) dismissing the malicious prosecution claims without prejudice and
(2) refusing to dismiss the partner’s defamation and business disparagement claims
because he failed to provide clear and specific evidence of a prima facie case for
these claims.

      We hold that the trial court did not err by dismissing the partner’s malicious
prosecution claims without prejudice and affirm that part of the trial court’s order.
We also hold that the trial court did not err by denying the paralegal’s TCPA motion
to dismiss regarding the partner’s defamation counterclaim. However, because the
partner failed to provide clear and specific evidence of a prima facie case for
business disparagement, we hold that the trial court erred by denying the TCPA
motion as to this claim and render judgment dismissing this claim. Accordingly, we
affirm in part, reverse and render in part, and remand for further proceedings.

                                    Background

      Elizabeth Williams is a former employee of Ramey & Schwaller, LLP
(“R&S”). She reported to and worked directly for William Ramey, the firm’s
managing partner. The parties agree that, on September 28, 2018, Williams and
Ramey took a long lunch at which alcohol was consumed. They also agree that they
returned to the office and continued drinking alcohol into the evening hours, while
also performing various work tasks. They agree that Williams and Ramey shared
traumatic stories from their childhoods. They also agree that sometime that evening,
Williams suffered an injury to her face. But their stories diverge regarding how that
injury occurred: Williams asserts that Ramey plied her with alcohol and attempted



                                          2
to sexually assault her, causing her injuries; Ramey contends that Williams fell while
drunk, which caused the injury to her face.

      Ramey sent numerous text messages in the days following Williams’s injury
in which he stated he could not remember what had happened and expressed
remorse. Williams did not indicate in any of her responses to Ramey’s text messages
that she believed that he had caused her injury, although she largely confined her
responses to work-related matters.

      On October 4, Williams’s counsel, Kell A. Simon, informed Ramey in writing
that Williams had retained him to represent her “in claims against you and your law
firm related to your conduct at work on September 28, 2018.” This letter further
stated:

      As you are aware, Ms. Williams has had to seek medical treatment for
      physical and psychological injuries you inflicted upon her during your
      attempt to force her to engage in sex with you at your office on
      September 28. Those injuries are severe, and she is likely to require
      treatment and counseling for them during the foreseeable future.
      The evidence I have reviewed, including Ms. Williams’ recounting of
      the events of that evening, text messages, and photographs of Ms.
      Williams’ physical injuries, leave me without doubt that your conduct
      violated the State of Texas’ prohibitions against sexual assault, battery,
      assault, and the intentional infliction of emotional distress.
      Ms. Williams has instructed me to file suit against both you individually
      and the law firm within the next 60 days. She has, however, also
      authorized me to represent that she is willing to consider resolving these
      matters amicably before we file suit.
      I understand that you are going to be out of the country for the next
      several weeks. Ms. Williams intends to take her remaining PTO
      beginning this week, and then to remain on paid administrative leave
      from her position with the firm until we have determined whether this
      matter can be resolved.



                                          3
Thereafter, on October 9, Williams reported the incident to law enforcement,
although the investigative outcome is not in our record. Williams subsequently quit
working at R&S.

      Nearly two years later, on August 26, 2020, Williams sued Ramey for assault,
sexual assault, battery, intentional infliction of emotion distress, and invasion of
privacy. She also sued R&S for negligence. On October 5, Ramey generally denied
Williams’s allegations, pleaded several affirmative defenses, and counterclaimed for
defamation, business disparagement, and malicious prosecution. R&S answered
with a general denial and asserted several affirmative defenses on October 19.

      On October 22, Williams filed a TCPA motion to dismiss Ramey’s
counterclaims. In her motion, she sought dismissal of Ramey’s counterclaims under
the TCPA’s protection of the right of free speech and the right to petition. See Tex.
Civ. Prac. & Rem. Code § 27.003(a).            She contended that, by filing his
counterclaims, Ramey sought to “shut down” Williams’s “free speech and right to
petition.” She noted that the court must dismiss Ramey’s claims “unless Ramey
produces ‘clear and specific evidence’ establishing a prima facie case for each
element of his . . . suit.” If the trial court granted her motion, Williams sought
attorney’s fees, court costs, and other expenses incurred in defending against
Ramey’s allegations, as well as the award of sanctions.

      On November 2, Ramey filed a motion to engage in limited discovery and
delay the hearing on Williams’s TCPA motion until the discovery was completed.
The trial court signed an order on November 5 granting Ramey’s request to subpoena
certain evidence and delaying the hearing on the TCPA motion. On November 18,
R&S counterclaimed against Williams for business disparagement. Williams did
not amend her TCPA motion or file a separate TCPA motion seeking to dismiss this
counterclaim.

                                         4
      Ramey responded to Williams’s TCPA motion to dismiss. In it, he provided
his own narrative of events of the night of September 28, 2018. He denied
attempting to sexually assault Williams, instead claiming that Williams “drank too
much and fell.” He suggested that Williams was motivated to lie about the alleged
attempted assault for monetary gain, and he claimed that Williams should not be
believed. He contended that Williams had “no evidence” of her “false and salacious
claims.” Ramey claimed that his evidence established a prima facie showing
entitling him to the relief he requested.     He attached his own lengthy sworn
declaration, as well as other evidence, such as copies of text messages, polygraph
reports, several sworn declarations provided by other individuals, copies of letters
from law firm clients removing their business, and copies—filed under seal—of
police records and Williams’s medical records pertaining to the alleged sexual
assault.

      After hearing the arguments and considering the evidence provided by
Ramey, the trial court granted Williams’s TCPA motion only as it related to Ramey’s
claims for malicious prosecution, “as those claims are not yet ripe.” The motion was
granted “without prejudice to the refiling of the [malicious prosecution] claims once
they are ripe.” The court denied the remainder of Williams’s motion.

      Williams timely filed this accelerated interlocutory appeal. See Tex. Civ.
Prac. & Rem. Code §§ 27.005, 27.008, 51.014(a)(12).

                                      Analysis

      Williams presents two issues for our review. First, she contends the trial court
erred by dismissing Ramey’s malicious prosecution claims without prejudice instead
of with prejudice. Second, she asserts that the trial court erred in denying her TCPA
motion to dismiss as to the other counterclaims because Ramey failed to establish
by clear and specific evidence a prima facie case for each element of his defamation
                                          5
and business disparagement claims. We begin our analysis with a brief overview of
the TCPA and the competing burdens it establishes.

A.    Applicable Law and Standard of Review

      The TCPA contemplates an expedited dismissal procedure applicable to
claims brought to intimidate or silence a defendant’s exercise of the rights
enumerated in the Act. Creative Oil & Gas, LLC v. Lona Hills Ranch, LLC, 591
S.W.3d 127, 132 (Tex. 2019); ExxonMobil Pipeline Co. v. Coleman, 512 S.W.3d
895, 898 (Tex. 2017) (per curiam). The party invoking the TCPA may file a motion
to dismiss the “legal action” and must show by a preponderance of the evidence that
the action is “based on or is in response to” that party’s exercise of the right of free
speech, right to petition, or right of association. Tex. Civ. Prac. & Rem. Code §§
27.003(a); 27.005(b); see also Coleman, 512 S.W.3d at 898. If the movant satisfies
this burden, the trial court must dismiss the lawsuit unless the nonmovant
“establishes by clear and specific evidence a prima facie case for each essential
element of the claim in question.” Tex. Civ. Prac. & Rem. Code § 27.005(c); see
also Coleman, 512 S.W.3d at 899. A “prima facie case” refers to evidence sufficient
as a matter of law to establish a given fact if it is not rebutted or contradicted. See
In re Lipsky, 460 S.W.3d 579, 590 (Tex. 2015). It is the “minimum quantum of
evidence necessary to support a rational inference that the allegation of fact is true.”
Id. (internal quotations omitted).

      We construe the TCPA liberally to effectuate its purpose and intent fully. See
Adams v. Starside Custom Builders, LLC, 547 S.W.3d 890, 894 (Tex. 2018);
Coleman, 512 S.W.3d at 899; Enter. Crude GP LLC v. Sealy Partners, LLC, 614
S.W.3d 283, 293 (Tex. App.—Houston [14th Dist.] 2020, no pet.); Tex. Civ. Prac.
& Rem. Code § 27.011(b). A court’s determination of whether claims fall within
the TCPA’s framework is subject to a de novo standard of review. See Adams, 547

                                           6
S.W.3d at 894. Under that standard, we “make an independent determination and
apply the same standard used by the trial court in the first instance.” Cox Media
Grp., LLC v. Joselevitz, 524 S.W.3d 850, 859 (Tex. App.—Houston [14th Dist.]
2017, no pet.). We must consider the relevant pleadings and any supporting or
opposing affidavits “stating the facts on which the liability or defense is based.” Tex.
Civ. Prac. & Rem. Code § 27.006(a). We review these materials in the light most
favorable to the nonmovant. Enter. Crude, 614 S.W.3d at 294.

B.    Ramey’s Counterclaims

      1.     Malicious Prosecution

      In her first issue, Williams contends the trial court erred in dismissing
Ramey’s malicious prosecution counterclaims without prejudice. We disagree.

      Both criminal and civil malicious prosecution claims share a common
element: termination of proceedings against the plaintiff in the plaintiff’s favor. See,
e.g., Kroger Tex. Ltd. P’ship v. Suberu, 216 S.W.3d 788, 793 n.3 (Tex. 2006)
(malicious criminal prosecution); Guardian Transfer & Storage, Inc. v. Behrndt,
No. 14-14-00635-CV, 2016 WL 1267911, at *7 (Tex. App.—Houston [14th Dist.]
Mar. 31, 2016, no pet.) (mem. op.) (malicious civil prosecution). At the hearing on
Williams’s TCPA motion to dismiss, Ramey acknowledged that he could not meet
this element because, at the time of the hearing on Williams’s TCPA motion, the
criminal case against him was pending, as was the instant civil case upon which he
based his malicious civil prosecution claim. The trial court dismissed these claims
without prejudice, stating in its dismissal order, “The Court grants the motion as to




                                           7
the claims of malicious prosecution, as those claims are not yet ripe. This motion is
granted without prejudice to the refiling of the claims once they are ripe.”1

       The TCPA does not expressly require dismissal of a claim with prejudice. See
Tex. Civ. Prac. & Rem. Code § 27.005(b). In fact, this court has on at least one
occasion affirmed a dismissal without prejudice under the TCPA. See Buzbee v.
Clear Channel Outdoor, LLC, 616 S.W.3d 14, 20, 31 (Tex. App.—Houston [14th
Dist.] 2020, pet. denied) (affirming trial court’s dismissal without prejudice of some
claims).

       Moreover, an unripe claim deprives the court of jurisdiction to rule on the
merits of that claim.       Thus, any dismissal of a claim on ripeness grounds is
inappropriate for dismissal with prejudice. See Lyle v. Midway Solar, LLC, 618
S.W.3d 857, 875 (Tex. App.—El Paso 2020, pet. denied) (reforming judgment to
dismiss unripe claims without prejudice to refiling).

       Because nothing in the language of the TCPA requires dismissal with
prejudice, and because a jurisdictional dismissal for unripeness is not prejudicial to
refiling once the claim becomes ripe, the trial court did not err in dismissing Ramey’s
malicious prosecution claims without prejudice. We overrule Williams’s first issue.




       1
        Ripeness is a requirement of justiciability. Perry v. Del Rio, 66 S.W.3d 239, 249 (Tex.
2001); Patterson v. Planned Parenthood of Houston & Se. Tex., Inc., 971 S.W.2d 439, 442 (Tex.
1998). The ripeness doctrine conserves judicial time and resources for real and current
controversies, rather than abstract, hypothetical, or remote disputes. Mayhew v. Town of
Sunnyvale, 964 S.W.2d 922, 928 (Tex. 1998); TCI W. End, Inc. v. City of Dallas, 274 S.W.3d 913,
918 (Tex. App.—Dallas 2008, no pet.). The doctrine prohibits suits involving “uncertain or
contingent future events that may not occur as anticipated, or indeed may not occur at all.”
Patterson, 971 S.W.2d at 442. A case is not ripe if its resolution depends on contingent facts or
upon events that have yet to come to pass. See id. at 443.

                                               8
       2.     Defamation

       In part one of her second issue, Williams contends that Ramey did not
establish each element of his defamation claim by clear and specific evidence, and
thus, the trial court erred by denying her TCPA motion. “Defamation’s elements
include (1) the publication of a false statement of fact to a third party, (2) that was
defamatory concerning the plaintiff, (3) with the requisite degree of fault, and
(4) damages, in some cases.” Lipsky, 460 S.W.3d at 593. The status of the person
allegedly defamed determines the requisite degree of fault: a private individual, such
as Ramey, need only prove negligence. Id. Finally, the plaintiff must plead and
prove damages, unless the defamatory statements are defamatory per se. Id.

              a. Publication

       “‘Publication’ occurs if the defamatory statements are communicated orally,
in writing, or in print to some third person who is ‘capable of understanding their
defamatory import and in such a way that the third person did so understand.’”
Exxon Mobil Corp. v. Rincones, 520 S.W.3d 572, 579 (Tex. 2017) (quoting Austin
v. Inet Techs., Inc., 118 S.W.3d 491, 496 (Tex. App.—Dallas 2003, no pet.)). To
resist a TCPA motion to dismiss on the publication element, the plaintiff must
establish “the facts of when, where, and what was said, the defamatory nature of the
statements, and how they damaged the plaintiff.” Lipsky, 460 S.W.3d at 591. Ramey
claims he met his burden for this element because Williams “published” the false
statement that he attempted to sexually assault her to: (1) the Texas Lawyer, an
online legal news publication; (2) some of the Ramey’s friends; (3) some of the
firm’s clients; (3) the Houston Police Department;2 and (4) Williams’s friends,
specifically Diana Taylor and Karla Baker.

       2
        Williams’s statements made to law enforcement concerning potential criminal
proceedings against Ramey are conditionally privileged; they cannot serve as the basis of a civil
                                               9
       The Texas Lawyer publication is not part of our record, so we cannot evaluate
either what was said or the defamatory nature of the statements. But even if it were,
Ramey did not provide any evidence showing that Williams was the source for any
statements made in the article.3 There is likewise no evidence that Williams made
any statements regarding the alleged assault to any of the firm’s clients. And
Williams’s statements made during this proceeding are absolutely privileged; these
statements simply cannot form the basis of a defamation claim as a matter of law.
Shell Oil Co. v. Writt, 464 S.W.3d 650, 654 (Tex. 2015); Hurlbut v. Gulf Atl. Life
Ins. Co., 749 S.W.2d 762, 768 (Tex. 1987) (“[A]n absolute privilege confers
immunity regardless of motive.”).

       Regarding any statements made to Williams’s “friend”4 Karla Baker, Baker
stated only that “Ms. Williams allegations against Mr. Ramey became the talk of the
office not only by employees but the attorneys as well.” Nowhere in Baker’s sworn
declaration does she define what these “allegations” are or state that Williams made
any statements to her—or to anyone else—accusing Ramey of attempted sexual
assault.


action unless Ramey shows that the statements were both false and malicious. See Espinosa v.
Aaron’s Rents, Inc., 484 S.W.3d 533, 542-43 (Tex. App.—Houston [1st Dist.] 2016, no pet.); see
also Brann v. Guimaraes, No. 01-19-00439-CV, 2021 WL 2690869, at *10 (Tex. App.—Houston
[1st Dist.] July 1, 2021, pet. denied) (mem. op.). Accordingly, Williams’s statements to law
enforcement are part and parcel of Ramey’s malicious prosecution claim that the trial court has
dismissed at this juncture of proceedings.
       3
          Ramey states on appeal, “On information and belief, Williams was the source for the
article.” An allegation based on “information and belief” is nether clear nor specific enough to
establish an element of a prima facie case. E.g., W. Mktg., Inc. v. AEG Petroleum, LLC, 616
S.W.3d 903, 917-18 (Tex. App.—Amarillo 2021, pet. denied) (citing Robert B. James, DDS, Inc.
v. Elkins, 553 S.W.3d 596, 608-09 (Tex. App.—San Antonio 2018, pet. denied); Whisenhunt v.
Lippincott, 474 S.W.3d 30, 46 n.17 (Tex. App.—Texarkana 2015, pet. denied)).
       4
         Ramey’s assertion that Baker and Williams are friends is belied by Baker’s sworn
declaration, in which she states, “I did not know Elizabeth Williams personally, I am not familiar
with who she is and what she looks like.”

                                               10
      That brings us to the statements Williams made to Diane Taylor. In Taylor’s
sworn declaration, she states:

      On or about October 1, 2018, [Williams] called me. She told me that
      she had gotten drunk at the office with [Ramey] and had suffered some
      injuries to her face, shoulders and arms. She said she did not remember
      how she received the injuries, but she thought [Ramey] had attempted
      to sexually assault her.
      [Williams] told me that she and [Ramey] had gone out to dinner, went
      back to the office and kept drinking. [Williams] said [Ramey] tried to
      get [Williams] to put her head between his legs, but she said no.
      [Williams] said she woke up in the night in the lady’s restroom. She
      did not know how she got there or how she sustained her injuries.

(Emphasis added). We conclude that this statement sufficiently establishes the facts
of when, where, and what was said to show that Williams “published” a statement
to Taylor that Ramey attempted to sexually assault Williams. See Lipsky, 460
S.W.3d at 591.

             b. Falsity

      Ramey was additionally obliged to provide clear and specific evidence that
Williams’s statements were false. D Magazine Partners, LP v. Rosenthal, 529
S.W.3d 429, 441 (Tex. 2017).       Ramey challenged the veracity of Williams’s
statements in his sworn declaration attached to his response to Williams’s TCPA
motion. Additionally, Ramey attached a polygraph report indicating that he showed
no signs of deception when he denied attempting to sexually assault Williams.
Because, at its core, this is a case of she said/he said, in which one party claims
events have occurred and the other denies the allegations, Ramey’s affidavit and
attached evidence denying Williams’s allegations satisfies his burden with respect
to the falsity element at this preliminary stage. See Rodriguez v. Gonzales, 455
S.W.3d 844, 854, 856 (Tex. App.—Houston [14th Dist.] 2018, pet. denied)
(plaintiff’s affidavit denying co-defendant’s allegations suffices as evidence of
                                        11
falsity in context of TCPA motion to dismiss); Van der Linden v. Khan, 535 S.W.3d
179, 198 (Tex. App.—Fort Worth 2017, pet. denied) (same); accord Miller v.
Watkins, No. 02-20-00165-CV, 2021 WL 924843, at *10-11 (Tex. App.—Fort
Worth Mar. 11, 2021, no pet.) (mem. op.) (same and noting the difficulties present
in analyzing the sufficiency of prima facie proof in a “she said/she said” TCPA
motion to dismiss).

               c. Damages

       Defamation per se includes statements that are so obviously harmful that
general damages may be presumed. Lipsky, 460 S.W.3d at 593. “Accusing someone
of a crime, of having a foul or loathsome disease, or of engaging in serious sexual
misconduct are examples of defamation per se.” Id. at 596.

       Because Williams has accused Ramey of a crime—attempted sexual assault—
her statements, if false, amount to defamation per se. See id. Thus, Ramey did not
have to prove damages to defeat Williams’s TCPA motion. See id.

                                         *       *       *

       In sum, at this preliminary stage of proceedings, Ramey provided “the
minimum quantum of evidence necessary” to survive a TCPA dismissal of his
defamation claim.5 See Lipsky, 460 S.W.3d at 591 (“[P]leadings and evidence that
establishes the facts of when, where, and what was said, the defamatory nature of

       5
         We pause to comment briefly on the contents of Ramey’s lengthy sworn declaration.
Much of what is contained in the declaration amounts to conclusory opinions. “Bare, baseless
opinions do not create fact questions, and neither are they a sufficient substitute for the clear and
specific evidence required to establish a prima facie case under the TCPA.” Lipsky, 460 S.W.3d
at 592-93. Also, conclusory evidence contained in self-serving affidavits does not suffice to
provide the clear and specific evidence required under the TCPA. KBMT Operating Co. v. Toledo,
492 S.W.3d 710, 715-16 (Tex. 2016). We do not base our decision on any of Ramey’s conclusory
assertions, and, looking only to the factual statements contained in his declaration, we have
concluded that Ramey provided sufficient clear and specific evidence to survive Williams’s TCPA
motion as to his defamation claim.

                                                 12
the statements, and how they damaged the plaintiff[6] should be sufficient to resist a
TCPA motion to dismiss.”). The trial court did not err in denying Williams’s TCPA
motion to dismiss as to Ramey’s defamation claim.

       We overrule this portion of Williams’s first issue.

       3.      Business Disparagement

       In the second part of her second issue, Williams contends that Ramey failed
to produce clear and specific evidence of each element of his business disparagement
claim. “To prevail on a business disparagement claim, a plaintiff must establish that
(1) the defendant published false and disparaging information about it, (2) with
malice, (3) without privilege, (4) that resulted in special damages to the plaintiff.”
Forbes Inc. v. Granada Biosciences, Inc., 124 S.W.3d 167, 170 (Tex. 2003);
Choctaw Constr. Servs. LLC v. Rail-Life R.R. Servs. LLC, 617 S.W.3d 143, 152
(Tex. App.—Houston [1st Dist.] 2020, no pet.).

       Presuming without deciding that Ramey has alleged a viable business
disparagement claim,7 to survive Williams’s TCPA motion to dismiss, Ramey was
required to provide clear and specific evidence of, among other elements of a
business disparagement claim, special damages. E.g., Lipsky, 460 S.W.3d at 592;

       6
        As explained above, because Williams’s statements, if false, amount to defamation per
se, Ramey was not required to provide evidence of special damages. See Lipsky, 460 S.W.3d at
596.
       7
          Although business disparagement and defamation are similar claims, the torts serve
different interests. Lipsky, 460 S.W.3d at 591. Business disparagement “‘applies to derogatory
publications about the plaintiff’s economic or commercial interests.’” Id. (quoting 3 Dan D.
Dobbs, Paul T. Hayden, & Ellen M. Bublick, The Law of Torts § 656, at 615 (2d ed. 2011)). This
tort “does not seek to redress dignitary harms to the business owner, but rather redresses aspersions
cast on the business’s commercial product or activity that diminishes those interests.” Id.
“Impugning one’s reputation is possible without disparaging its commercial interests and vice
versa.” Id. Williams’s allegation of sexual assault is not an “aspersion[] cast on the business’s
commercial product or activity that diminishes that interest,” nor is it an “injurious falsehood”
about Ramey’s “economic or commercial interests.” Id.

                                                 13
see also Landry’s Inc. v. Animal Legal Defense Fund, 631 S.W.3d 40, 53 (Tex. 2021)
(noting that business disparagement claim requires proof of special damages to
plaintiff).

       Ramey points to letters from several clients transferring their business from
the firm. He contends that the transfer of these files was only made after publication
of the Texas Lawyer article, which he alleged was based on Williams’s false
accusations. In his sworn declaration, he states:

       I suffered special damages, pecuniary loss, including loss of income,
       clients, including the loss of Texas A&M University, The University of
       Texas, and the University of Houston, reputation, legal community
       standing, my cost of defense, my cost of prosecuting this lawsuit, and
       my time.
       For Texas A&M University, I as an equity partner in R&S, received
       income from a contract with Texas A&M. After Williams made her
       false allegations and Texas A&M University learned of the allegations,
       the general counsel, Ray Bonita, cancelled R&S’s contract and
       removed all billable files from R&S. Thus, I no longer receive any
       income from R&S’s contract with Texas A&M University.
       For University of Texas, I as an equity partner in R&S, received income
       from work performed on files at the University of Texas at Arlington.
       After Williams made her false allegations and the University of Texas
       learned of the allegations, the associate general counsel, Omar Syed,
       cancelled R&S’s contract and removed all files from R&S. Thus, I no
       longer receive any income from R&S’s contract with the University of
       Texas.
       For the University of Houston, I as the equity partner in R&S, received
       income from R&S performing work on files from the University of
       Houston. After Williams made her false allegations and the University
       of Houston learned of simply the allegations, Robert Prosak removed
       all billable files from R&S. Thus, I no longer receive any income from
       R&S’s files with the University of Houston.
Ramey attached letters from these universities transferring various matters from
R&S to other law firms. None of these letters mentions Williams’s allegations.

                                         14
Nonetheless, Ramey contends that the temporal proximity between the termination
of R&S’s professional services and the article in the Texas Lawyer means they are
“causally related.”

      This evidence is similar to evidence deemed insufficient to support damages
in a business disparagement claim in Landry’s. See 631 S.W.3d at 54-55. There,
the supreme court held that Landry’s evidence of cancellations by customers made
“with vague references to the ‘recent controversy’ or ‘recent publicity,’” coupled
with the timing of an allegedly defamatory publication, were “insufficient to support
a causal link between any particular statement of the defendants and the decisions
made by the two organizations to do business elsewhere.” Id. Thus, the court held
that Landry’s failed to make a prima facie showing of economic damages to support
its business disparagement claim. Likewise, here, these universities could have
transferred their business to another firm “for any number of reasons.” Id. (quoting
Burgage v. Burbage, 447 S.W.3d 249, 262 (Tex. 2014)).

      Ramey further states, “Notably, Prosak indicated to me during a meeting in
my office that R&S could have its contract with the University of Houston back
when the charges were no longer pending against me.” Prosak did not indicate to
Ramey that it was Williams’s statements that caused the university to terminate its
contract with R&S. As in Landry’s, we likewise conclude that, assuming Williams’s
statements regarding the alleged attempted sexual assault can support a business
disparagement claim, Ramey failed to make a prima facie showing of economic
damages to support such a claim.

      Accordingly, we sustain this portion of Williams’s first issue.




                                         15
                                   Conclusion

      We have determined that the trial court did not err in granting Williams’s
TCPA motion to dismiss without prejudice to the refiling of Ramey’s malicious
prosecution claims when they are ripe. We express no opinion on the merits of these
claims.   We have also determined that the trial court did not err in denying
Williams’s TCPA motion as to Ramey’s defamation claim. However, the trial court
erred in denying Williams’s TCPA motion as to Ramey’s business disparagement
claim, and we reverse and render judgment dismissing that claim.

      Accordingly, we affirm in part, reverse and render in part, and remand for
further proceedings.



                                      /s/    Kevin Jewell
                                             Justice


Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                        16